By the Court :
We think that when a sale of property is ordered by the •court, and the sale takes place in pursuance of an advertisement such as- was published in the present case, the notes for deferred payment should be dated on the day the propertv was struck off to the purchaser, and should bear interest from such time. We also think that the purchaser is entitled to the rents of the premises if they are occupied by a tenant intermediate the sale and confirmation. The trustee must therefore credit the purchaser with the amount of any rents he may have collected in the mean time.
Ordered accordingly.